             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


JEROME ZINNERMAN,

      Plaintiff,

            V.                                              CV II8-2I8


LIFE INSURANCE COMPANY OF
NORTH AMERICA,

      Defendant.




                                       ORDER




      Before     the    Court     is    Plaintiff's     notice        of   voluntary

dismissal.       (Doc. 10.)        Plaintiff filed          his notice prior to

Defendant    serving     either    an    answer   or    a    motion    for   summary

judgment.      Upon due consideration, the Court finds that dismissal

is    appropriate       under     Federal     Rule      of      Civil      Procedure

41(a)(I)(A)(i).        IT IS THEREFORE ORDERED that Plaintiff's claims

are   DISMISSED    WITHOUT      PREJUDICE.        The   Clerk    is     directed   to

TERMINATE all deadlines and CLOSE this case.

      ORDER ENTERED at Augusta, Georgia, this                         day of April,

2019.




                                             J.(RAN"®^ HALL, CHIEF JUDGE
                                             UNITOp'^TATES DISTRICT COURT
                                                   fERN DISTRICT OF GEORGIA
